Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 1 of 13 Page ID
                                  #:6446




                 EXHIBIT 26
                                                                                      EXHIBIT 26-1
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 2 of 13 Page ID
                                                 #:6447




                                                                                   Transmission Driveline
                                                                                   Engineering (TDE)




                  Severity 10 TCU Connector
                      Not Error Proofed
                                                      Greg Goodall
                                                         TOE
                                                        10/3/08




Produced Subject to a Confidential Protective Order                                             VGS20346048
                                                                                                   EXHIBIT 26-2
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 3 of 13 Page ID
                                                 #:6448




        Problem Statement                                                                       Transmission Driveline
                                                                                                Engineering (TDE)



   •     DPS6 architecture is such that a loss of power to the TCU will default to an open clutch
         neutral state (referred to as loss of transmission function in DFMEA)
           -   Typical A/Twill default to a limp-home mode (ex: 3rd gear with open converter for engine braking)

   •     Concurrence from TOE Chief Engineer that general loss of function is reduced from SEV 10
         to SEV 8 with exception of items that result in violation of a FMVSS requirement:
           -   Loss engine braking (FMVSS 102) = SEV 10 (consistent with 6FMid and 6R140 DFMEA)
           -   Loss of reverse lamp function (FMVSS 108) = SEV 10 (under further investigation to reduce severity)

   •     Items are rated Severity 10 because no mechanism exists for customer warning prior to
         failure (reference slides 9 and 10 of this deck).

   •     Severity 10 rating is supported by OCG, Vehicle Safety Office, and Quality Technical
         Speciarists.

   •     Since an improper connection of the vehicle engine harness to the TCU will result in a loss
         of function related to violation of FMVSS requirement for engine braking (and potentially
         reverse lamps), this connection is rated a severity 10.

   •     VO procedure requires that SEV=10 items must have attribute data collected in assembly to
         verify the operation is complete. There is no such system in place for this connection at this
         time. The team has developed a list of proposals.

   •     Transmission System FMEA is not yet updated to include the severity 10 rating for loss of
         engine braking




Produced Subject to a Confidential Protective Order                                                          VGS20346049
                                                                                           EXHIBIT 26-3
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 4 of 13 Page ID
                                                 #:6449




                                                                                        Transmission Driveline
        Potential Solutions                                                             Engineering (TDE)




 •     Design Side
             Develop new connector (long term solution - not containable for Job 1)
                • Etracker # 7131790 raised.
                • Working with Jeff Stroven to find alternative connector with positive attribute feedback
                • Scott Hura champion
             End item bracket to protect connector from opening after assembly (see slide 4).
                • Enabler for attribute data (DC gun for bolt/nut secure)
                • Greg Goodall champion
             CPA for vision system
                • Deemed not feasible by Jeff Stroven

 •     Process Side
             Vision system (see slide 5)
                • Initial meeting occurred week 37. Supplier has sample parts to work with.
             Specialty tooling (see slide 5)
                • Initial discussion with Belknap occurred week 37. VO owes follow up info.




Produced Subject to a Confidential Protective Order                                                  VGS20346050
                                                                                              EXHIBIT 26-4
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 5 of 13 Page ID
                                                 #:6450




                                                                                           Transmission Driveline
        Potential Solutions                                                                Engineering (TDE)




                                                      Design Solution
                                                                        End item bracket installed over
                                                                         connectors after installation:
                                                                   - Prevent connector handles from
                                                                   opening up if not properly latched.
                                                                 - Provides a source of attribute data for
                                                                 VO to verify operation is complete (DC
                                                                 tool for fastening bracket to processor)
                                                                         Cost/Timing Estimates
                                                                          Based on soft quotes
                                                                 Piece price $1.60 each (w/ studs/nuts)
                                                                            + $0.11 VO labor
                                                                     Tooling=$ 100,000 for bracket
                                                                        + $20,000 for VO tooling
                                                                     Ti ming= 14 weeks for bracket

                                                                    * Assumes steel bracket. Other
                                                                    materials can be investigated for
                                                                                savings




Produced Subject to a Confidential Protective Order                                                     VGS2034605 l
                                                                                        EXHIBIT 26-5
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 6 of 13 Page ID
                                                 #:6451




                                                                                     Transmission Driveline
        Potential Solutions                                                          Engineering (TDE)




                                                      Process Solutions



                                                       Vision system
                                                Estimated $70,000 investment
                 Capability is in question due to color scheme of parts and "swing" of
                      chain line. More work with system supplier is required.


                                          Belknap DC "Clamp Force" Tool
                                                Would be an invention.
                                         VO has low confidence in the solution.
                                         Would still be require visual inspection.
                                            Detection would still only be 7




Produced Subject to a Confidential Protective Order                                               VGS20346052
                                                                                      EXHIBIT 26-6
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 7 of 13 Page ID
                                                 #:6452




                                                                                   Transmission Driveline
                                                                                   Engineering (TDE)




                                      Supporting Slides




Produced Subject to a Confidential Protective Order                                             VGS20346053
                                                                                      EXHIBIT 26-7
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 8 of 13 Page ID
                                                 #:6453




        FMVSS                                                                      Transmission Driveline
                                                                                   Engineering (TDE)




        • The National Highway Traffic Safety Administration has a
          legislative mandate under Title 49 of the United States
          Code, Chapter 301, Motor Vehicle Safety, to issue
          Federal Motor Vehicle Safety Standards (FMVSS) and
          Regulations to which manufacturers of motor vehicle
          and equipment items must conform and certify
          compliance.

        • Full list of standards and regulations can be found at:
          http://www.fmvss.com/




Produced Subject to a Confidential Protective Order                                             VGS20346054
                                                                                      EXHIBIT 26-8
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 9 of 13 Page ID
                                                 #:6454




                                                                                   Transmission Driveline
        DFMEA Severity Ratings                                                     Engineering (TDE)




         Keywords:
          ... when a
      potential failure
     mode affects safe
     vehicle operation
      and/or involves
      noncompliance
     with a government
        regulation ...




Produced Subject to a Confidential Protective Order                                             VGS20346055
                                                                                       EXHIBIT 26-9
               Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 10 of 13 Page ID
                                                  #:6455




                                                                                    Transmission Driveline
         PFMEA Severity Ratings                                                     Engineering (TOE)

                                                              4    . 14iL




    Provided by Jeremy Rogers 8/8/08 as the standards VO is using for 8299N PFMEA's.




Produced Subject to a Confidential Protective Order                                             VGS20346056
                                                                                    EXHIBIT 26-10
              Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 11 of 13 Page ID
                                                 #:6456




                                                                                  Transmission Driveline
        FMVSS Part 571, Standard 102                                              Engineering (TDE)




        571. 102 Standard No. 102; Transmission shift lever
          sequence, starter interlock, and transmission
          braking effect.
              S1. Purpose and scope. This standard specifies the requirements
              for the transmission shift lever sequence, a starter interlock, and for
              a braking effect of automatic transmissions, to reduce the likelihood
              of shifting errors, starter engagement with vehicle in drive position,
              and to provide supplemental oraking at speeds below 40 kilometers
              per hour.
              S3.1.2 Transmission braking effect. In vehicles having more than
              one forward transmission gear ratio, one forward drive position shall
              provide a greater degree of engine braking than the highest speed
              transmission ratio at vehicle speeds below 40 kilometers per hour.




Produced Subject to a Confidential Protective Order                                            VGS20346057
                                                                                    EXHIBIT 26-11
              Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 12 of 13 Page ID
                                                 #:6457




                                                                                  Transmission Driveline
         Transmission FMEA Benchmark                                              Engineering (TDE)




       • 6R140
              - Requirement: Provides negative torque flow
                capability from driveline to engine for coast
                braking in each gear
              - FM: Does not provide negative torque flow
              - Severity 10




Produced Subject to a Confidential Protective Order                                            VGS20346058
                                                                                    EXHIBIT 26-12
              Case 2:18-ml-02814-AB-FFM Document 199-16 Filed 02/26/19 Page 13 of 13 Page ID
                                                 #:6458




                                                                                  Transmission Driveline
         Transmission FMEA Benchmark                                              Engineering (TDE)




        • 6F Mid
               - Requirement: Provides top gear negative
                 torque flow capability (from driveline to
                 engine) for coast braking torque flow
               - FM: Does not provide coast braking
               - Severity 10 due to government safety
                 regulation (trailer tow in hilly terrain)




Produced Subject to a Confidential Protective Order                                            VGS20346059
